Case 1:20-cr-00293-LJL Document 36
                                35 Filed 09/29/20 Page 1 of 1




                               Memo Endorsement:
                               The Change of Plea hearing previously scheduled
                               for October 7, 2020 is canceled. Instead, a Status
                               Conference will be held, remotely by video, on
                               October 14, 2020 at 9:00AM addressing the
                               request for withdrawal of counsel.

                                9/29/2020
